989 F.2d 508
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James STELLICK and Joyce Stellick, Plaintiffs-Appellants,v.Robert VAN CLEAVE, Individually and as Director of El PasoCounty Department of Social Services;  Audrey Donn,Individually and as Supervisor of the Day Care Unit of theEl Paso County Department of Social Services;  Dale Tyre,Individually and as an employee of the El Paso Department ofSocial Services;  El Paso County, Board of CountyCommissioners, Quinn Peitz, Individually and asAdministrator of the Zoning Department of the City ofColorado Springs;  Cynthia Adams, formerly known as CynthiaQuail, Individually and as Senior Inspector for the ZoningDepartment of the City of Colorado Springs;  and City ofColorado Springs, a Municipal Corporation, Defendants-Appellees.
No. 92-1293.
United States Court of Appeals, Tenth Circuit.
March 25, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(e);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
Our review of the record and the briefs has disclosed no error.   The district court correctly held that the plaintiffs failed to assert facts to countervail the defendants' summary judgment motions.   The allegations set forth in plaintiffs' brief are merely conclusive statements, not ultimate facts.   Moreover, to the extent we are able to correlate those assertions to the matters contained in the briefs submitted to the district court, it appears they are raised for this first time in this court.


3
Appellees' motion to dismiss is DENIED.   The judgments of the district court are AFFIRMED substantially for the reasons set forth in its orders dated June 11, 1992, and August 27, 1992.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3